DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/05/2022 has been entered. Claims 1-15 and 18-19 remain pending in the application.  Applicant’s amendments to the A Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 03/03/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deuringer (US 6772751 B2) in view of Buehler (US 20130019856 A1) and Erdmann (US 20050051036 A1).
Regarding claim 11, Deuringer teaches (Col. 2, lines 35-45) a method of cleaning a cooking chamber, wherein a fluid (condensate) obtained by condensing a steam from the steam generator and/or the cooking chamber and/or obtained from a washing liquid reservoir for a washing liquid comprising water can be distributed in the cooking chamber for the cleaning of the chamber. Deuringer further teaches (Col. 9, lines 3-5; Fig. 1 # 2-4) a cooking chamber 2 (preparation chamber) and a blower chamber 3 that are separated from one another via an air baffle means or wall 4. The blower chamber 3 may be understood to be both a steam delivery unit and a condensate delivery unit as it is capable of delivering both, and it is noted that the applicant has suggested (Paragraph 0013 of the applicant’s specification) that the steam delivery unit and the condensate delivery unit are realized either as separate units or as a single unit. Additionally, Deuringer teaches (Col. 9, lines 7-8; Fig. 1 #7) a steam generator 7 discharges into the blower chamber 3. While not explicitly described, a connection necessarily exists between the steam generator 7 and the blowing chamber 3 as shown by the arrow between the two in Figure 1, and this connection may be understood to be the first steam-conducting path. As shown in Figure 1, steam may pass through the first steam-conducting path into the blower chamber 3 (steam delivery unit) and then through the air baffle 4 to the cooking chamber 2 (preparation chamber). Deuringer further teaches (Col. 9, lines 21-23; Fig. 1 #12 ,19, 20) cooking chamber 2 is connected to the quenching box 12  (condensation chamber) via cooking chamber drain 20, and a conduit 19 extends from the quenching box 12 into the cooking chamber 2 (via the blower chamber 3 as shown in Fig. 1). Thus, a path exists from the first-steam conducting path through the blower chamber 3 into the cooking chamber 2, through the cooking chamber drain 20, into the quenching box 12 through the conduit 19 and back into the blower chamber 3. This is the path via which residual steam travels, is converted into condensate, and then is supplied to the blower chamber 3, which may function in this instance as a condensate delivery unit. While this is not a direct connection between the first steam-conducting path and the condensate delivery unit, it still fits within the broadest reasonable interpretation of claim 1, and it is noted that the first steam conducting path 18 is not directly connected to the condensate delivery unit 60 as shown in the Figure of the Applicant’s Specification. Deuringer also teaches (Col. 2, lines 47-50; Col 5, lines 62-65) a washing liquid reservoir comprises a quenching box wherein at least one quenching nozzle (cold-fluid conducting path) is arranged via which the washing liquid reservoir can be at least partially fed with a liquid, and the condensation of the entering steam is significantly accelerated with the assistance thereof. While not expressly stated, as Deuringer teaches as shown above that steam from the cooking chamber may be condensed and the cooking chamber is connected to the quenching chamber via  drain 20, it obvious that steam from the cooking chamber may be condensed by in the quenching chamber by liquid from the quenching nozzle, which must necessarily be colder than the steam as the steam would not condense when exposed to a fluid of the same temperature. Deuringer further teaches (Col. 2, lines 65-67; Col. 6, lines 51-53) the washing liquid (mixture of steam condensate and liquid from quenching nozzle) can be supplied from the washing liquid reservoir to an intake region of the blower (condensate delivery unit), and the washing liquid is distributed in the cooking chamber via the blower. Deuringer also teaches (Col. 9, lines 7-8) steam generator 7 is at least partially filled with water 8. While not explicitly described, water must necessarily be supplied to the steam generator during the cleaning operation, as steam is present in the system during cleaning. 
Deuringer is silent on supplying water to the steam generator during an active mode to generate steam to flow into the cooking chamber for performing a preparation of food received in a vessel. Deuringer is also silent on the steam generator being active during food preparation and inactive during cleaning.
Buehler teaches (claim 1; Fig. 1 #1, 2; Fig. 5 #20, 22) a device 1 using an enclosed receptacle for steaming a product 22 to be cooked, in particular food, contained in a packaging unit 20 (vessel), comprising a sealable cooking compartment 2 (preparation chamber), whereby the packaging unit 20 can be introduced into the cooking compartment 2 and be heated there. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Deuringer to prepare a packaged food using steam in the process taught by Buehler and to use the heating remaining in the steam generator after cooking for generating steam for the cleaning operation of Deuringer since both are directed to cooking appliances, since both teach applying steam to a preparation chamber, since using steam to prepare a food in a vessel is known in the art as shown by Buehler, since using steam for cooking would allow the steam generator of Deuringer to be used to cooking and cleaning instead of requiring other components (oven heating elements, microwave generators) to provide cooking reducing the cost and complexity of the device, and since the heat remaining after cooking could be used for steam in the cleaning operation of Deuringer, which would remove the time required to heat the steam generator for the cleaning operation allowing the device to operate faster and be used to cook meals at a higher output.
Additionally, supplying water for generating steam during cooking would be obvious to one of ordinary skill in the art as water is required to make steam and would be a functional necessity of a steam cooking process.
Erdmann teaches (Paragraph 0022, 0048) a method for steam cooking, wherein a heating device (steam generator) is used for steaming, and a steam-cooking monitoring device may be configured such that the heating device is switched off automatically at the end of the steam cooking phase.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Deuringer to activate a steam generator during steam cooking and deactivate it after cooking is completed as taught by Erdmann since both are directed to cooking appliances for providing steam, since it is known in the art to deactivate a heating element after steam cooking is complete as shown by Erdmann, since heat would still be present in the steam generator after cooking to make into steam for the rinsing operations, since leaving the steam generator active after cooking would mean that the cooking chamber would continue to hold hot steam that could harm a user removing food from the chamber, since stopping steam generation after cooking would reduce energy costs, since turning off the steam generator would allow the cooking chamber to cool faster allowing a user to access the cooked food faster getting burned, and since leaving the steam generator on after cooking was completed could overheat the food.
Regarding claim 18, Deuringer as modified above is silent on foods prepared in the preparation operation being ready meals.
Buehler teaches (Paragraph 0011) a device for steaming products wherein the product to be cooked may, in particular, be a ready meal.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Deuringer to incorporate the process of steaming a ready meal as taught by Buehler since both are directed to cooking appliances, since both teach applying steam to a preparation chamber, since using steam to prepare a ready meal is known in the art as shown by Buehler, and since a ready meal wouldn’t require additional preparation beyond heating, thus minimizing the production time for a completely cooked meal which would be convenient to the consumer.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deuringer (US 6772751 B2) in view of Buehler (US 20130019856 A1) and further in view of Matsushima (US 20140251161 A1).
Deuringer as modified above is silent on the supplying residual steam being realized at a pressure of 4 bar and/or in a quantity of 200 ml per rinse.
Matsushima teaches (Paragraph 0081, 0084, 0085) a method for operating a device for producing parboiled rice, wherein heating steam is made to flow through the heating pipe 51 to heat the interior of the drum 2 (preparation chamber) and  he pressure inside the drum 2 is increased by the steam to a predetermined pressure of 0.1 to 0.4 MPa (1-4 bar), and the raw material is subjected to pressurized steam-boiling treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Deuringer to supply residual steam to the preparation chamber at 4 bar as taught by Matsushima since both are directed to methods for steam cooking, since supplying steam to a preparation chamber at a pressure of 4 bar is known in the art as shown by Matsushima, since one or ordinary skill in the would know to adjust the pressure to 4 bar through routine experimentation based on factors including the temperature of cooking, the type of food cooked, the type of packaging used for the food, etc., and since supplying steam to the preparation chamber under pressure would prevent backflow of steam back into the steam generator.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Deuringer as modified above is silent on a second steam-conducting path (20) having a parallel steam generator unit (32, 34), and wherein during food preparation, water is supplied along a parallel water feed line (16) to the second steam-conducting path to produce additional steam to the preparation chamber (4), and wherein during rinsing, water in parallel water feed line (16) bypasses the second steam- conducting path (20) and flows to the cold-fluid-conducting path (54) as the cold fluid.
	Food steamers with multiple steam generators are known from prior art such as Rosenzweig (US 20100086287 A1) which teaches (Paragraph 0007, 0020) a steam apparatus, comprising: a first steam apparatus to produce a first steam having a humidity level at or above a first predetermined level and having a temperature at or below a first predetermined temperature; a second steam apparatus to produce a second steam having a humidity level at or below a second predetermined level and having a temperature at or above a second predetermined temperature.
	However, the prior art fails to teach bypassing a second steam conducting path to flow water to a cold fluid conducting path. This feature is novel and provides the benefit of allowing a single water supply to be used for supplying additional steam or cold water, thus improving the efficiency of the device. Consequently, claim 19 contains allowable subject matter. 

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument against the 35 U.S.C. 103 rejection of claim 11 that anything from cooking chamber 2 that exits through line 20 will be water, not steam, the Examiner maintains that steam may exit through line 20 and into chamber 12. Deuringer teaches (Col. 10, lines 50-51) that steam enters into the quenching box 12 from the cooking chamber 2. As shown in Figure 1, of the paths connecting the quenching box and the cooking chamber, only line 20 has flow directed from the cooking chamber into the quenching box. Blower 5 pushes steam away from the entrances to lines 10 and 19, where pumps 9 and 18 also push flow into the cooking chamber rather than from the cooking chamber. Consequently, steam entering the chamber 12 from the cooking chamber 2 must pass through line 20.
Regarding the Applicant’s argument that Deuringer does not teach water flowing past steam generation units that are inactivated after food preparation in order to generate steam from heat remaining in the inactivated units, the Examiner points out that, as previously stated in the rejection of claim 16, with the amended features now part of claim 1, Erdmann teaches an automatic shutoff for a steam heater after a steam cooking process, that would be obvious to implement in the invention of Deuringer since heat would still be present in the steam generator after cooking to make into steam for the rinsing operations, since leaving the steam generator active after cooking would mean that the cooking chamber would continue to hold hot steam that could harm a user removing food from the chamber, since stopping steam generation after cooking would reduce energy costs, since turning off the steam generator would allow the cooking chamber to cool faster allowing a user to access the cooked food faster getting burned, and since leaving the steam generator on after cooking was completed could overheat the food. Additionally, turning off the steam generator to use residual heat for producing steam is a simple improvement in efficiency. Providing only the energy to the system necessary to produce the minimum amount of steam for the desired operations would be readily apparent to one of ordinary skill in the art to reduce energy consumption and, therefore, reduce the cost of operating the device. 
Regarding the Applicant’s argument that Deuringer does not have a second water branch line that flows past a second or auxiliary steam generation unit in food preparation mode, and which bypasses steam generation units to the condensation chamber in the rinsing mode, this argument is accepted and such features have been noted as allowable subject matter as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792